OPINION — AG — ** SALARIES — CONSTITUTIONALITY — COURT FUND ** HOUSE BILL NO. 222 WHICH STATES " THE SALARY OF EACH OF THE OFFICIAL COURT REPORTERS OF THE COURTS AND COURTS OF COMMON PLEAS IN ALL COUNTIES OF THE STATE OF OKLAHOMA HAVING POPULATION . . . SHALL BE THREE THOUSAND DOLLARS WHICH SHALL BE PAYABLE MONTHLY FROM THE GENERAL FUND OF THE COUNTY UNDER THE PROVISIONS OF THE STATUTES OF THIS STATE, AND NINE HUNDRED DOLLARS OF WHICH SHALL BE PAYABLE MONTHLY FROM THE COURT FUND OF COUNTY IN WHICH SAID COURT IS LOCATED " — HOUSE BILL NO. 222 IS A LOCAL OR SPECIAL ACT, VIOLATIVE OF ARTICLE V, SECTION 46, ARTICLE V, SECTION 59, AND THAT THEREFORE, SAID ACT DOES NOT AFFECT THE SALARIES, OR THE METHOD OF FIXING THE SALARIES OR THE METHOD OF PAYING THE SALARIES OF ANY OFFICIAL COURT REPORTER IN ANY COUNTY. (COUNTY COMMISSIONERS) CITE: 19 O.S. 180.42 [19-180.42], 20 O.S. 662 [20-662], ARTICLE V, SECTION 46, ARTICLE V, SECTION 59, OPINION NO. JANUARY 25, 1951 — ? OPINION NO. JULY 8, 1950 — ROWE, 19 O.S. 179.7 [19-179.7] (JAMES C. HARKIN)